                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES SECURITIES AND
 EXCHANGE COMMISSION,

          v.                                                   CIVIL ACTION

 JOHN T. PLACE, PAUL G. KIRK, JOHN                             NO. 16-4291
 P. KIRK, GLOBAL TRANSITION
 SOLUTIONS, Inc., and GLOBAL
 TRANSITION SOLUTIONS, LLC

                                                   ORDER

        AND NOW, this 14th day of February, 2019, upon consideration of Plaintiff’s Motion for

Summary Judgment (ECF 44), the Response and Reply thereto, the arguments made at the hearing

held on November 8, 2018, and for the reasons explained in the foregoing memorandum, it is

hereby ORDERED that Plaintiff’s Motion is GRANTED IN PART and DENIED IN PART.



                                                               BY THE COURT:

                                                               /s/ Michael M. Baylson
                                                               _______________________________
                                                               MICHAEL M. BAYLSON, U.S.D.J.



O:\CIVIL 16\16-4291 SEC v Place\16cv4291 Order 02142019.docx
